                                    USDC
        Case 1:19-cr-00306-GHW Document 79SDNY
                                            Filed 05/21/20 Page 1 of 1
                                    DOCUMENT
MEMORANDUM ENDORSED                 ELECTRONICALLY FILED
                                    DOC #:
                                    DATE FILED: 5/21/20




                                                           May 21, 2020

        Hon. Gregory H. Woods
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

        Re: United States v. Jose Reyes, 19-Cr-306(GHW)

        Dear Judge Woods:

              I write to respectfully request a sixty-day adjournment for Mr. Reyes’
        sentencing hearing currently scheduled for June 9, 2020 due to the current COVID-
        19 pandemic. AUSA Cecilia Vogel has consented to the adjournment.

              Thank you for your consideration of this request.

                                                           Sincerely,



                                                           Marisa
                                                           M   i KK. C
                                                                     Cabrera,
                                                                       b      Esq.
                                                                              E
                                                           Marisa_Cabrera@fd.org
                                                           917-890-7612


           Application granted. Mr. Reyes' sentencing is adjourned to
           August 18, 2020 at 3:00 p.m. Defendant's sentencing
           submissions are due no later than August 4, 2020; the
           Government's sentencing submissions are due no later
           than August 11, 2020.
           The Clerk of Court is directed to terminate the motion
           pending at Dkt. No. 78.

           SO ORDERED
           May 21, 2020
